pvgtpcn cid 4gxgpwg cid 5gtxkeg grctvogpv cid qh cid vjg cid 6tgcuwt cid 0wodgt cid cid cid cid cid cid cid cid cid cid cid release date index no 9cujkpivqp cid cid cid cid cid cid cid cid cid cid cid plr-114003-99 cc dom fi p b3 2gtuqp cid vq cid qpvcev cid 6gngrjqpg cid 0wodgt cid 4ghgt cid 4grn cid vq cid cid date cvg cid legend tribe tribal council city x city x tribe city x tribal council date date dear this ruling responds to a letter dated date and subsequent correspondence requesting a ruling that city x tribe will be treated as a political_subdivision of a state under sec_7871 of the code for certain federal tax purposes facts the united_states congress has statutorily acknowledged tribal council as a federally recognized indian_tribe tribal council is recognized by the united_states department of interior as an indian_tribe with a government-to-government relationship with the united_states tribal council is listed in revproc_83_87 1983_2_cb_606 as an indian tribal entity recognized by the service as exercising governmental functions for purposes of the indian tribal governmental tax status act tribal council functions under a constitution that was adopted on date city x tribe is the local city x organization for members of tribe city x tribe consists of all enrolled members of tribe who reside in city x as well as members of tribe who are registered on the official voting list for city x and their descendants who are members of tribe and who are not enrolled in another local organization for members of tribe city x tribe is governed under a constitution that was approved by the executive committee of tribal council and subsequently adopted by the members of the city x tribe on date city x tribal council is the governing body of city x tribe under the city x tribe’s constitution the members of city x tribe are members of tribe moreover city x tribe shares in the sovereign immunity of tribal council city x tribe’s constitution states that city x tribal council is the local governmental body of tribe and as such shall exercise on the behalf of city x tribe all sovereign governmental powers that are inherent or are delegated to it by tribal council city x tribe’s constitution enumerates those inherent and delegated powers the powers include the powers to acquire and dispose_of real and personal_property and to administer protect and preserve all city x tribal property city x tribal council also has been delegated the power to safeguard and promote the general social and economic welfare of city x tribe moreover under its constitution city x tribal council is empowered to enact city x tribal ordinances resolutions and administrative regulations to serve as tribal law for city x tribe city x tribal council is directed under its constitution to establish a tribal court and to determine its jurisdiction provided that the tribal court shall not have any jurisdiction over any actions of tribal council law and analysis the indian tribal governmental tax status act of title ii of pub_l_no 1983_1_cb_510 as amended by pub_l_no 1983_2_cb_309 added provisions to the internal_revenue_code that pertain to the tax status of indian tribal governments for two years beginning in indian tribal governments were to be treated as states for some federal tax purposes section of the tax_reform_act_of_1984 vol c b made permanent the rules treating indian tribal governments or subdivisions thereof as states or political subdivisions thereof for specified federal tax purposes see revproc_86_17 1986_1_cb_550 sec_7701 of the code defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 of the code provides that for purposes of sec_7871 of the code a subdivision of an indian_tribal_government will be treated as a political_subdivision of a state if and only if the secretary_of_the_treasury determines after consultation with the secretary of the interior that the subdivision has been delegated the right to exercise one or more of the substantial governmental functions of the indian_tribal_government revproc_84_36 1984_1_cb_510 contains a list of certain subdivisions of indian tribal governments that are to be treated as political subdivisions of states for specific tax purposes under the code revproc_84_37 1984_1_cb_513 provides procedures for a governmental_unit of an indian_tribe or a subdivision of an indian_tribal_government not included on the list published in revproc_84_36 to request a ruling qualifying it for treatment as a state or a political_subdivision of a state as provided under sec_7871 of the code city x tribe is not included on the list published in revproc_84_36 section dollar_figure of revproc_84_37 states that a subdivision of an indian_tribal_government that has been delegated one of the generally accepted sovereign powers may qualify as a political_subdivision of a state as provided under sec_7871 of the code the three generally recognized sovereign powers of states are the police power the power to tax and the power of eminent_domain see shamberg v commissioner 3_tc_131 acq 1945_1_cb_6 aff'd 144_f2d_998 2d cir cert_denied 323_us_792 police powers include the power to promulgate and enforce regulations within an entity’s scope shamberg 3_tc_131 pincite because city x tribe has been delegated the power to enact ordinances to issue resolutions and regulations and to establish a city x tribal court city x tribe is considered to possess police powers this office has consulted with the united_states department of the interior regarding tribal council and city x tribe the department of the interior has opined that tribal council has effectively delegated to city x tribe police powers we therefore conclude that within the meaning of sec_7871 of the code city x tribe has been delegated the power to exercise one of the substantial governmental functions of tribal council consequently for purposes of sec_7871 of the code city x tribe will be treated as a political_subdivision of a state conclusion city x tribe will be treated as a political_subdivision of a state under sec_7871 of the code for the purposes specified in that section no opinion is expressed as to the federal tax consequences of this transaction under any other provisions of the code in particular this ruling does not necessarily establish that city x tribe qualifies for a particular federal income or excise_tax benefit for example when an indian_tribal_government or a political_subdivision of an indian_tribal_government seeks exemption from excise_taxes the tribal government or subdivision must be able to demonstrate that the underlying transaction involves the exercise of an essential_governmental_function within the meaning of sec_7871 of the code of the indian_tribal_government this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy of sec_6110 purposes
